        Case LAM/3:19-cv-00385 Document 4 Filed 07/03/19 Page 1 of 3




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −99)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,504 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                            Jul 03, 2019

                                                      John W. Nichols
                                                      Clerk of the Panel
        Case LAM/3:19-cv-00385 Document 4 Filed 07/03/19 Page 2 of 3




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                   MDL No. 2804



                    SCHEDULE CTO−99 − TAG−ALONG ACTIONS



 DIST        DIV.      C.A.NO.      CASE CAPTION


FLORIDA MIDDLE

  FLM         3       19−00716      Union County, Florida v. Purdue Pharma L.P., et al
  FLM         6       19−01098      City of Sanford, Florida v. Purdue Pharma L.P.., et al
                                    City of Daytona Beach, Florida v. Purdue Pharma L.P.,
  FLM         6       19−01103      et al

FLORIDA NORTHERN

                                    DIXIE COUNTY FLORIDA v. PURDUE PHARMA
  FLN         1       19−00107      LP et al
                                    GILCHRIST COUNTY, FLORIDA v. PURDUE
  FLN         1       19−00109      PHARMA LP et al
                                    TAYLOR COUNTY FLORIDA v. PURDUE
  FLN         4       19−00270      PHARMA LP et al

FLORIDA SOUTHERN

                                    City of Florida City, Florida v. Purdue Pharma, L.P. et
  FLS         1       19−22476      al
  FLS         2       19−14203      City of Fort Pierce, Florida v. Purdue Pharma L.P. et al
                                    City of Port St. Lucie, Florida v. Purdue Pharma L.P. et
  FLS         2       19−14207      al

KANSAS

                                    United Keetoowah Band of Cherokee Indians v.
  KS          2       19−02300      AmerisourceBergen Drug Corporation et al
                                    Wyandotte Nation v. AmerisourceBergen Drug
  KS          2       19−02309      Corporation et al
                                    Board of Commissioners of Leavenworth County,
  KS          2       19−02316      Kansas v. AmerisourceBergen Drug Corporation et al

LOUISIANA MIDDLE

                                    Carpenter Hospice of Northwest Louisiana, LLC et al v.
 LAM          3       19−00385      Purdue Pharma, L.P. et al
       Case LAM/3:19-cv-00385 Document 4 Filed 07/03/19 Page 3 of 3

LOUISIANA WESTERN

 LAW         5       19−00750      C M G H Minden L L C v. Purdue Pharma L P et al

MARYLAND

                                   County Commissioners of Calvert County, Maryland v.
  MD         8       19−01735      Purdue Pharma L.P. et al
                                   Dorchester County, Maryland v. Purdue Pharma L.P. et
  MD         8       19−01736      al
                                   City of Cambridge, Maryland v. Purdue Pharma L.P. et
  MD         8       19−01737      al

MINNESOTA

  MN         0       19−01573      Carlton County v. Purdue Pharma L.P. et al

NEW JERSEY

                                   SUSSEX COUNTY, NEW JERSEY v. PURDUE
  NJ         2       19−13747      PHARMA L.P. et al

NORTH CAROLINA MIDDLE

                                   ALAMANCE COUNTY v. AMERISOURCEBERGEN
 NCM         1       19−00594      DRUG CORPORATION et al

SOUTH CAROLINA

                                   Chester South Carolina, City of v. Purdue Pharma LP et
  SC         0       19−01704      al
                                   Georgetown County, South Carolina v. Purdue Pharma
  SC         2       19−01695      LP et al
                                   Georgetown City, South Carolina v. Purdue Pharma LP
  SC         2       19−01696      et al
                                   Orangeburg South Carolina, City of v. Purdue Pharma
  SC         5       19−01692      LP et al
